Citation Nr: 1341835	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to service connection for a heart disability for accrued benefits purposes. 

3. Entitlement to service connection for diabetes for accrued benefits purposes. 

4. Entitlement to service connection for end stage renal disease for accrued benefits purposes. 

5. Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from October 1950 to November 1951.  He died on May [redacted], 2007.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2010 the appellant testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At that hearing, it was indicated that the claim for accrued benefits was limited to the issues on the title page.

This case was previously before the Board in February 2011, at which time this issue was remanded for additional development.  The case is now, once more, before the Board for appellate review.  As will be discussed below, there has not been substantial compliance with the remand directives; therefore, the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals that the file contains a November 2013 Appellant's Post-Remand Brief relevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset some clarification/explanation is in order.  Accrued benefits may be paid if a favorable decision may be entered based on the evidence "of record" or "on file" at the time of the Veteran's death.  Records that would be considered as being "on file" would include VA records created during the Veteran's lifetime, as well as other government records that may have been created and available to VA during his lifetime.  It was in part with this in mind that some of the action requested in the prior remand was undertaken, seeking service and VA treatment records.

What was not made clear in the initial remand was the opinion requested was for the purpose of determining whether any of the disabilities at issue could be related to service and would form a basis for service connecting the cause of the Veteran's death.  Any medical opinion would be for this purpose, not for necessarily assigning accrued benefits, as the opinion would not have been "on file" at the date of death.

With that clarification, as discussed below, additional opinion is needed to fully adjudicate the claim for service connection for the cause of the Veteran's death.

In February 2011, the Board remanded this issue in order to obtain additional available medical records and a VA opinion on the likely etiology of the Veteran's renal failure, diffuse lymphoma, hearty disability, and diabetes.  In August 2011 a VA physician reviewed the claims file and opined that it was less likely than not that the Veteran's renal failure, diffuse lymphoma, heart disability, or diabetes were related to his military service.  The rationale he provided was that "[t]here was no evidence of a reaction treated with an insulin shot in his records" and that "[t]here was no indication of any of the above illnesses beginning while active duty."

Unfortunately, this rationale is inadequate for evaluating the current claim on appeal.  In the February 2011 remand, the examiner was specifically instructed to consider the Veteran's reported exposure to naphthalene, followed by an insulin injection in service.  The Board is obligated by law to ensure that the RO and AMC comply with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.

The Veteran's reported exposure to naphthaline and insulin was not discussed in the opinion, due only to the fact that no reaction was recorded in the Veteran's service treatment records.  The Board points out that absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, the Board notes that the Veteran's reported exposure to naphthalene (moth balls or moth flakes) while packing and storing military clothing is consistent with the circumstances and conditions of his service.  

On remand, the AMC acquired the Veteran's personnel records, which show that the Veteran worked primarily with supplies during his service.  The Chronological Record of Primary Duties from the Veteran's first period of service indicates that beginning in October 1948 he worked as a Stockman, from August 1949 as a Warehouseman, and from April 1950 as a General Supply Stockman.  The Chronological Record of Primary Duties from the Veteran's second period of service indicates that he worked as a Warehouseman from October 1950 to September 1951.  

Therefore the claims file should again be returned/sent to an appropriate medical professional for a medical opinion as to whether any of the claimed disabilities were potentially related to the Veteran's military service, and specifically to the chemical exposure at issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the claims file to the prior physician, or if unavailable, another qualified physician to furnish an opinion on the likely etiology of the claimed disabilities of renal failure, diffuse lymphoma, heart disability, and diabetes, as well as the other contributing causes of the Veteran's death: pneumonia, coronary artery disease, and hypertension.

After reviewing the entire claims file, including the service treatment records and the Veteran's statements concerning his naphthalene exposure and insulin shot during service, the medical professional should provide an opinion as to whether it is at least as likely as not (a 50% chance or greater) that the Veteran's renal failure, diffuse lymphoma, heart disability, diabetes, pneumonia, coronary artery disease, or hypertension were related to his military service.  The examiner must provide a full discussion of the likely effects of exposure to naphthalene during the Veteran's several years of working as a Stockman or Warehouseman, the likely effects of being treated with a shot of insulin, and any lasting effects such exposure would have on the Veteran.

2.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented his/her consideration of all records in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the claims may be granted.  If not, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



